Citation Nr: 0812915	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-07 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which determined that the appellant was not 
eligible for VA death benefits on the basis that her husband 
did not have the required military service to be eligible for 
VA benefits.


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.


CONCLUSION OF LAW

The appellant is not eligible for VA death benefits.  38 
U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002) is applicable to this 
claim.  However, the provisions of the VCAA have no effect on 
an appeal, such as the instant appeal, where the law, and not 
the underlying facts or development of the facts, is 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).

The appellant essentially argues that her husband had 
guerrilla service in the military forces of the government of 
the Commonwealth of the Philippines in the service of the 
Armed Forces of the United States (U.S.).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval, or air service 
during a period of war.  38 C.F.R. § 3.1(e).

Service prior to July 1, 1946, in the organized military 
forces of the government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the U.S. 
(including recognized guerrilla service) constitutes 
qualifying service for compensation, dependency and indemnity 
compensation, and burial allowance.  However, it is not 
qualifying service for VA pension benefits purposes.  38 
U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

VA may only accept evidence of service submitted by a 
claimant, such as the DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original certificate of 
discharge, without verification from the appropriate service 
department, if the evidence meets the following conditions: 
(1) The evidence is a document issued by the service 
department (A copy of an original document is acceptable if 
the copy is issued by the service department or if the copy 
was issued by a public custodian of record who certifies that 
it is a true and exact copy of the document in the 
custodian's custody); and (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203(a), VA shall request verification of service 
from the appropriate service department.  See 38 C.F.R. 
§ 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and VA has no 
authority to amend or change the decision.  U.S. service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces, and VA is 
prohibited from finding, on any basis other than a service 
department document which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces.  Duro 
v. Derwinski 2 Vet. App. 530, 532 (1992). 

In this case, the appellant submitted lay testimony and 
documentation, including a photocopy of a pension check from 
the Philippine Veterans Affairs Office, as evidence that her 
husband served in the Philippine Commonwealth Army.  However, 
she did not submit an original document issued by a U.S. 
service department, or a copy of any such document issued by 
the service department or by a public custodian of record who 
certifies that it is a true and exact copy of the document in 
the custodian's custody, which contains information as to the 
length, time and character of her husband's claimed service.

VA requested verification of service from the National 
Personnel Records Center (NPRC), and the NPRC verified, in a 
June 2005 document, that the appellant's husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces. 

Such findings by the NPRC are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Therefore, 
there is no legal basis to establish eligibility for VA death 
benefits.

The Board notes the appellant's contentions that her 
husband's name may have been misspelled.  However, the 
appellant's husband's name appears with the same spelling on 
all documentation in the claims folder, and there is no 
indication that his name would have been misspelled, or that 
requesting further verification from the NPRC with a 
different spelling of his name would yield any different 
results.


ORDER

Basic eligibility for VA death benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


